Citation Nr: 0916255	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than January 25, 
1999, for the grant of service connection for posttraumatic 
stress disorder (PTSD), to include as based on an allegation 
of clear and unmistakable error (CUE) in an August 1988 
administrative decision.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1980 to November 1986.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
effective date prior to January 25, 1999 for the grant of 
service connection for PTSD.  The Veteran's claims file is 
now in the jurisdiction of the Oakland, California RO.  The 
case was before the Board in August 2008 when it was remanded 
for initial adjudication of the CUE claim by the RO.


FINDINGS OF FACT

1.  The Veteran did not receive notice of an August 1988 
administrative decision that found her other than honorable 
discharge for the period of service from October 13, 1984 to 
November 21, 1986 was a bar to her receipt of benefits based 
on event or injury occurring during that period of service, 
and the decision did not become final.

2. In February 2003 the Department of the Air Force upgraded 
the character of the Veteran's discharge to honorable. 

3. A November 1999 rating decision granted the Veteran 
service connection for PTSD based on a stressor event that 
occurred in October 1982, effective January 25, 1999; she did 
not timely appeal that decision.

4. The Veteran has not alleged CUE in the November 1999 
rating decision.


CONCLUSIONS OF LAW

1. The Veteran has not raised a valid claim of CUE as to the 
August 1988 administrative decision that found the Veteran's 
character of discharge for her period of service from October 
13, 1984 to November 21, 1986 was a bar to VA benefits based 
on injury or event during such period of service.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.105 (2008).

2. The Veteran has raised a freestanding claim for an earlier 
effective date in an attempt to overcome finality of the 
November 1999 rating decision's assignment of January 25, 
1999 as the effective date for the grant of service 
connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The critical facts of this case are not in dispute.  The 
Veteran does not allege that she timely appealed the November 
1999 rating decision that assigned the effective date she now 
challenges.  The matters before the Board then are the 
propriety of her "freestanding" claim for an earlier 
effective date of award and whether she has raised a valid 
claim of CUE in the August 1988 administrative decision.  
These are matters of legal interpretation, and the U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duties to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  It is also notable that the Court has held that the 
VCAA does not apply to CUE cases.  Livesay v. Principi, 15 
Vet. App. 165 (2001).  Because there is no reasonable 
possibility that further notice or assistance would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

B.	Legal Criteria, Factual Background, & Analysis  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A November 1999 rating decision granted the Veteran's claim 
of service connection for PTSD, effective from January 25, 
1999, the date of her claim.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2) (stating the effective date of an 
evaluation and award of compensation based on an original 
claim of service connection, if received more than a year 
after service discharge, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later).  
The Veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  In June 2004, the Veteran filed a claim 
seeking an earlier effective date for the grant of service 
connection for PTSD.  

Case law has emphasized that once there is a relevant final 
decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date, unless it is a request 
for revision based on CUE in a prior decision.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Here, the Veteran's 
claim for an earlier effective date specifically argues that 
there was CUE in an August 1988 administrative decision, and 
that revision of this decision based on CUE would entitle her 
to an effective date prior to that assigned.  However, as 
will be explained below the appellant has not raised a valid 
claim of CUE; hence, her claim is a "freestanding" 
effective date claim.

An August 1988 administrative decision noted the Veteran had 
requested an other than honorable discharge in lieu of trial 
by Special Court Martial.  In September 1986, she refused to 
provide a urine sample for drug analysis and had an 
associated five day period of Absence Without Leave.  The RO 
concluded the Veteran's actions had constituted willful and 
persistent misconduct and that the other than honorable 
discharge for her period of service from October 13, 1984 to 
November 21, 1986 was considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (1988).  
However, since the Veteran completed her initial period of 
service on October 12, 1984 and there was no evidence that 
her service prior to that date was other than faithful and 
meritorious, the RO found her service prior to October 13, 
1984 did not bar her from receiving VA benefits for anything 
occurring during that time period.  See 38 C.F.R. § 3.13(c) 
(1988) (providing that a service person who completes his or 
her initial period of obligation under conditions other than 
dishonorable shall be considered to have been discharged at 
the time of the completion of initial obligation).  

The record does not contain evidence showing that the Veteran 
was notified of the August 1988 decision and a December 2008 
rating decision found that the RO did not notify the Veteran 
of this decision.  The December 2008 rating decision also 
found that the failure to notify the Veteran of this decision 
was CUE.  The RO's finding of CUE in December 2008 was error.  
The Board acknowledges that the Veteran did not receive 
notice of the August 1988 administrative decision.  However, 
since she was not notified of that decision, it did not 
become final.  See Hauck v. Brown, 6 Vet. App. 518, 518-19 
(1994) (finding where a Veteran did not receive notice of a 
claim's denial the one-year period in which to file a notice 
of disagreement did not begin to run); see Cook v. Principi, 
318 F.3d 1334, 1340-41 (2002) (discussing cases (including 
Hauck) where VA's failure to comply with statutory procedural 
requirements regarding notification of benefit determinations 
had the effect of extinguishing the claimant's right to 
appeal an adverse decision).

Since the August 1988 decision is not a final decision, the 
Veteran cannot raise a valid claim of CUE with that decision.  
Governing regulation states that CUE can only be alleged 
where a previous determination is final and binding.  
38 C.F.R. § 3.105(a); see Cook, 318 F.3d at 1342 (noting that 
CUE provides a means of collateral attack on a final 
decision).  Hence, as the August 1988 administrative decision 
did not become final since the Veteran was not notified of 
the decision, she cannot properly allege CUE as to that 
decision and such claim must be dismissed.  

The Veteran has expressed an intent to file a notice of 
disagreement with the August 1988 decision as she believes 
appealing it will entitle her to an earlier effective date 
for the grant of service connection for PTSD.  She alleges 
the decision was wrong since her service was later upgraded 
by the Air Force in February 2003.  However, her appeal of 
that decision would not alter the Board's conclusion in this 
effective date claim for several reasons.  First, the record 
reflects that the stressor that resulted in PTSD occurred in 
1982 during the Veteran's period of service that the August 
1988 decision found not to be a bar to her receipt of VA 
benefits.  Hence, had the Veteran filed a claim of service 
connection for PTSD prior to her January 25, 1999 claim, the 
August 1988 administrative decision would not have prevented 
VA from granting service connection.  [Notably, the November 
1999 decision granting service connection for PTSD was made 
prior to when the Veteran's service was upgraded by the Air 
Force.]  As further development of an appeal of the August 
1988 administrative decision would not conceivably alter the 
decision being made in this case, the Board will not remand 
the case for such development.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (holding that "[w]here the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision"). 

Second, as noted, the Veteran's discharge status was upgraded 
by the Air Force in February 2003, so any question of the 
correctness of the August 1988 determination regarding the 
character of her service is now moot.  

The Veteran has argued that if she had been timely notified 
of the August 1988 decision she would have appealed that 
decision.  She has also indicated if she knew her service 
from October 1980 to October 12, 1984 would not have barred 
her receipt of VA benefits, she would likely have filed an 
earlier claim of service connection for PTSD.  These 
arguments appear inconsistent, and the Board finds them less 
than persuasive.  Notably, without awareness of an adverse 
decision regarding her character of discharge there would 
have been no reason for the Veteran to have felt herself 
precluded by her character of discharge from filing a claim 
for VA benefits.  Furthermore, a VA Form 3232 shows that in 
February 1988, VA's Loan Guaranty Division sought the 
character of discharge determination that was ultimately made 
in August 1988 in conjunction with a claim for VA Loan 
Guaranty Benefits.  Regardless, even if the Board were to 
concede all her allegations, an appeal of the August 1988 
decision now would still not determine when an earlier claim 
might have been filed.  See McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) (finding where a statute specifically provided an 
effective date as the date of application, an earlier 
effective date was not allowed under equitable estoppel 
because payment of government benefits must be authorized by 
statute).

The Board notes the Veteran has alleged that she filed a 
claim of service connection for PTSD prior to the August 1988 
administrative decision and that is why VA was determining 
the character of her discharge at that time.  The VA Form 
3232 showing that a character of discharge determination was 
requested in February 1988 in conjunction with a Loan 
Guaranty application belies that allegation.  Regardless, 
since the Veteran did not appeal the November 1999 rating 
decision that granted service connection for PTSD and 
assigned the current effective date, the Board is precluded 
from addressing this argument.  See Rudd, 20 Vet. App. at 
299-300.  The only way the Veteran could be entitled to an 
effective date prior to January 25, 1999 would be if she 
alleged CUE in the November 1999 rating decision.  Even a 
sympathetic reading of the Veteran's various submissions does 
not indicate that she has raised a claim of CUE with the 
November 1999 rating decision.  See Andrews v. Nicholson, 421 
F.3d 1278, 1282 (Fed. Cir. 2005) (citing Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004)) (finding that VA is 
obligated to sympathetically read the filings of a pro se 
Veteran).

Hence, what remains in this case is the Veteran's June 2004 
"freestanding" effective date claim.  Without a valid claim 
of CUE, such claim lacks legal merits.   See Rudd, 20 Vet. 
App. at 299-300.  As noted, the Veteran has not filed a claim 
of CUE as to that rating decision.  While she has filed a CUE 
claim as to the August 1988 administrative decision, that 
claim must dismissed since the August 1988 decision is not a 
final decision to which CUE could be raised.  Consequently, 
there is no valid claim for the Board to consider on appeal, 
and the Veteran's effective date claim must be dismissed as 
it is a "freestanding claim."  Id.


ORDER

The appeal seeking CUE in the August 1988 administrative 
decision is dismissed.

There being no valid claim in the matter, the appeal seeking 
an effective date earlier than January 25, 1999 for the grant 
of service connection for PTSD is dismissed. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


